UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4104


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARRIN MARCUS DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:08-cr-00869-TLW-1)


Submitted: July 14, 2017                                          Decided: July 20, 2017


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender, Florence, South Carolina, for
Appellant. Beth Drake, United States Attorney, Alfred W. Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darrin Marcus Davis appeals the district court’s order revoking his supervised

release and sentencing him to 15 months’ imprisonment and 12 months’ supervised

release. Finding no reversible error, we affirm.

       “A district court has broad discretion when imposing a sentence upon revocation

of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We

will affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). “When reviewing whether a

revocation sentence is plainly unreasonable, we must first determine whether it is

unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A

revocation sentence is procedurally reasonable if the district court adequately explains the

sentence after considering the Sentencing Guidelines’ Chapter Seven policy statements

and the applicable 18 U.S.C. § 3553(a) (2012) factors. See 18 U.S.C. § 3583(e) (2012);

Thompson, 595 F.3d at 546-47.

       Davis claims that his sentence is procedurally unreasonable because the district

court did not properly consider the applicable policy statements and sentencing factors.

He also argues that the district court failed to explain adequately its reasons for the

sentence it imposed. Having carefully reviewed the record, we find that the district court

thoughtfully applied the proper considerations in determining Davis’ sentence and that its

explanation of his sentence was sufficient. See Thompson, 595 F.3d at 547 (discussing

standard). We therefore conclude that Davis’ sentence is not plainly unreasonable.



                                             2
      Accordingly, we affirm the district court’s judgment. We deny as moot Davis’

motion to expedite.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this Court and argument

would not aid the decisional process.

                                                                        AFFIRMED




                                         3